United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1105
                                   ___________

Sheryleita McClendon,                   *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Ikon Office Solutions, Inc.,            *
an Ohio Corporation,                    * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                               Submitted: December 7, 2004
                                  Filed: December 10, 2004
                                   ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Sheryleita McClendon appeals the district court’s1 adverse grant of summary
judgment in her diversity action claiming sexual harassment in violation of the
Minnesota Human Rights Act. After careful de novo review of the record, see
Linville v. Sears, Roebuck & Co., 335 F.3d 822, 823 (8th Cir. 2003) (per curiam), we
affirm for the reasons stated by the district court. See 8th Cir. R. 47B.
                        ______________________________

      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.